IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-17-00317-CR

CHAZ ANTHONY PHILLIP JONES,
                                                                        Appellant
    v.

THE STATE OF TEXAS,
                                                                        Appellee


                                From the 413th District Court
                                   Johnson County, Texas
                                   Trial Court No. F50789


                                MEMORANDUM OPINION


         Chaz Anthony Phillip Jones pled guilty to one count of Aggravated Sexual Assault

of a Child and one count of Online Solicitation of a Minor. See TEX. PENAL CODE ANN. §§

22.021(a)(2)(B); 33.021(c) (West 2011 & 2016). He was sentenced to 45 years and 20 years

in prison, respectively.1 The trial court’s judgments are affirmed.

         In one issue, Jones contends that his sentences are grossly disproportionate to the




1
 Jones was also found guilty of possession of a controlled substance. The appeal of this offense was severed
from this appeal and disposed of in another appellate case number, 10-19-00074-CR.
respective offenses under the Eighth Amendment to the United States Constitution and

Article I, Section 13 of the Texas Constitution. See U.S. CONST. amend. VIII; see also TEX.

CONST. art. I, § 13. A disproportionate-sentence claim must be preserved for appellate

review. See TEX. R. APP. P. 33.1(a)(1); Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim.

App. 1996); Noland v. State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2007, pet.

ref'd). At trial, Jones did not object to the imposed sentences. Further, Jones did not raise

a disproportionate-sentence claim in his motion for new trial or otherwise present a post-

trial objection to the imposed sentences. Thus, Jones’s complaint is not preserved, and

his sole issue is overruled.

        Having overruled Jones’s sole issue on appeal, we affirm the trial court’s

judgments.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins2
Affirmed
Opinion delivered and filed February 27, 2019
Do not publish
[CRPM]




2
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Jones v. State                                                                                    Page 2